                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-61371-BLOOM/Valle

BARBARA WILL,

       Plaintiff,

v.

DORIS WILL, GEORGE WILL,
and HELEN CAREY,

      Defendants.
___________________________/

                         ORDER DENYING LEAVE TO PROCEED
                      IN FORMA PAUPERIS AND DISMISSING CASE

       THIS CAUSE is before the Court upon Plaintiff Barbara Will’s Motion for Leave to

Proceed in Forma Pauperis, ECF No. [3] (the “IFP Motion”). Plaintiff filed this Action against

Doris Will, George Will, and Helen Carey (collectively “Defendants”) on May 31, 2019. See

Compl., ECF No. [1] (“Complaint”). For the reasons stated below, the Motion is denied and the

above-styled action is dismissed.

       Plaintiff, a pro se litigant, has not paid the required filing fee and, therefore, the screening

provisions of 28 U.S.C. § 1915(e) are applicable. Pursuant to that statute, courts are permitted to

dismiss a suit “any time [] the court determines that . . . (B) the action or appeal (i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” Id. § 1915(e)(2). Even under the relaxed

pleading standard afforded to pro se litigants, see Abele v. Tolbert, 130 F. App’x 342, 343 (11th

Cir. 2005), Plaintiff’s Complaint fails.
                                                             Case No. 19-cv-61371-BLOOM/Valle


       A pleading in a civil action must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While a complaint “does not need

detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

“[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570).

       Further, a “district court may act sua sponte to address the issue of subject matter

jurisdiction at any time.” Herskowitz v. Reid, 187 F. App’x 911, 912–13 (11th Cir. 2006) (footnote

call numbers and citations omitted). This is because federal courts are “‘empowered to hear only

those cases within the judicial power of the United States as defined by Article III of the

Constitution,’ and which have been entrusted to them by a jurisdictional grant authorized by

Congress.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 409 (11th Cir. 1999) (quoting

Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994)). Accordingly, “once a federal court

determines that it is without subject matter jurisdiction, the court is powerless to continue.” Id. at

410.

       Plaintiff’s appears to allege in her Complaint that Defendants stole property, including a

duplex, a house, three cars, cash, jewelry, and clothes, from Plaintiff’s deceased grandmother.

Plaintiff’s Complaint does not assert a basis for this Court’s jurisdiction.

       Title 28 U.S.C. § 1332(a) vests a district court with subject matter jurisdiction when the



                                                  2
                                                              Case No. 19-cv-61371-BLOOM/Valle


parties are diverse and the amount in controversy “exceeds the sum or value of $75,000, exclusive

of interest and costs.” 28 U.S.C. § 1332(a). With respect to diversity of citizenship cases under

28 U.S.C. § 1332(a), subject matter jurisdiction exists only where there is complete diversity; all

plaintiffs must be diverse from all defendants. See, e.g., Riley v. Merrill Lynch, Pierce, Fenner &

Smith, Inc., 292 F.3d 1334, 1337 (11th Cir. 2002). Here, Plaintiff has not alleged facts to

demonstrate the citizenship of Plaintiff or any of the Defendants. Accordingly, the Court cannot

conclude that complete diversity exists. As for Federal question jurisdiction, Plaintiff’s Complaint

does not identify a federal statute, federal treaty, or provision of the United States Constitution that

is at issue in this case. Plaintiff’s allegations concerning the theft of property from her grandmother

do not give rise to a federal cause of action that would confer jurisdiction upon this Court.

       Plaintiff has failed to set forth an adequate basis upon the facts alleged for the Court to

exercise jurisdiction in this case. Consequently, the Court is “powerless” to proceed, and the

above-styled case is due to be dismissed.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. Plaintiff’s IFP Motion, ECF No. [3], is DENIED.

           2. The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE.

           3. The Clerk is instructed to CLOSE this case.

           4. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

               all pending motions are DENIED as moot, and all deadlines are TERMINATED.

       DONE AND ORDERED in Chambers at Miami, Florida, on May 31, 2019.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE

                                                   3
                        Case No. 19-cv-61371-BLOOM/Valle



Copies to:

Counsel of Record




                    4
